Exhibit 10.1

 

 

SECURITIES PURCHASE AGREEMENT

 

LAURUS MASTER FUND, LTD.

 

and

 

IMPLANT SCIENCES CORPORATION

 

 

Dated: July 6, 2005

 

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Form of Warrant

Exhibit A

Form of Opinion

Exhibit B

Form of Escrow Agreement

Exhibit C

 

ii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of July 6, 2005, by and between IMPLANT SCIENCES CORPORATION, a Massachusetts
(the “Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands company (the
“Purchaser”).

 

RECITALS

 

WHEREAS, the Company has authorized the sale to the Purchaser of a Secured
Convertible Term Note in the aggregate principal amount of Three Million Dollars
($3,000,000) in the form of Exhibit A hereto (as amended, modified and/or
supplemented from time to time, the “Note”);

 

WHEREAS, the Company wishes to issue to the Purchaser a warrant, on September
30, 2005, in the form of Exhibit B hereto (as amended, modified and/or
supplemented from time to time, the “Warrant”) to purchase up to 250,000 shares
of the Company’s Common Stock (subject to adjustment as set forth therein) in
connection with the Purchaser’s purchase of the Note;

 

WHEREAS, the Purchaser desires to purchase the Note and the Warrant on the terms
and conditions set forth herein; and

 

WHEREAS, the Company desires to issue and sell the Note and Warrant to the
Purchaser on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.             Agreement to Sell and Purchase.  Pursuant to the terms and
conditions set forth in this Agreement, on the Closing Date (as defined in
Section 3), the Company shall sell to the Purchaser, and the Purchaser shall
purchase from the Company, the Note.  The sale of the Note on the Closing Date
shall be known as the “Offering.”  The Note will mature on the Maturity Date (as
defined in the Note).  Collectively, the Note and Warrant and Common Stock
issuable upon exercise of the Warrant are referred to as the “Securities.”

 

2.             Fees and Warrant.  On the Closing Date:

 


(A)           THE COMPANY WILL ISSUE AND DELIVER TO THE PURCHASER THE WARRANT,
ON SEPTEMBER 30, 2005,TO PURCHASE UP TO 250,000 SHARES OF COMMON STOCK (SUBJECT
TO ADJUSTMENT AS SET FORTH THEREIN) IN CONNECTION WITH THE OFFERING, PURSUANT TO
SECTION 1 HEREOF.  ALL THE REPRESENTATIONS, COVENANTS, WARRANTIES, UNDERTAKINGS,
AND INDEMNIFICATION, AND OTHER RIGHTS MADE OR GRANTED TO OR FOR THE BENEFIT OF
THE PURCHASER BY THE COMPANY ARE HEREBY ALSO MADE AND GRANTED FOR THE BENEFIT OF
THE HOLDER OF THE WARRANT AND SHARES

 

--------------------------------------------------------------------------------


 


OF THE COMPANY’S COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT (THE
“WARRANT SHARES”).


 


(B)           SUBJECT TO THE TERMS OF SECTION 2(D) BELOW, THE COMPANY SHALL PAY
TO LAURUS CAPITAL MANAGEMENT, LLC, THE MANAGER OF THE PURCHASER, A CLOSING
PAYMENT IN AN AMOUNT EQUAL TO FOUR AND ONE-HALF PERCENT (4.50%) OF THE AGGREGATE
PRINCIPAL AMOUNT OF THE NOTE.  THE FOREGOING FEE IS REFERRED TO HEREIN AS THE
“CLOSING PAYMENT.”


 


(C)           THE COMPANY SHALL REIMBURSE THE PURCHASER FOR ITS REASONABLE
EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) INCURRED IN CONNECTION WITH THE
PREPARATION AND NEGOTIATION OF THIS AGREEMENT AND THE RELATED AGREEMENTS (AS
HEREINAFTER DEFINED), AND EXPENSES INCURRED IN CONNECTION WITH THE PURCHASER’S
DUE DILIGENCE REVIEW OF THE COMPANY AND ITS SUBSIDIARIES (AS DEFINED IN SECTION
4.2) AND ALL RELATED MATTERS.  AMOUNTS REQUIRED TO BE PAID UNDER THIS SECTION
2(C) WILL BE PAID ON THE CLOSING DATE AND SHALL BE $10,000 FOR SUCH EXPENSES
REFERRED TO IN THIS SECTION 2(C).


 


(D)           THE CLOSING PAYMENT AND THE EXPENSES REFERRED TO IN THE PRECEDING
CLAUSE (C) (NET OF DEPOSITS PREVIOUSLY PAID BY THE COMPANY) SHALL BE PAID AT
CLOSING OUT OF FUNDS HELD PURSUANT TO THE ESCROW AGREEMENT (AS DEFINED BELOW)
AND A DISBURSEMENT LETTER (THE “DISBURSEMENT LETTER”).


 

3.             Closing, Delivery and Payment.

 

3.1           Closing.  Subject to the terms and conditions herein, the closing
of the transactions contemplated hereby (the “Closing”), shall take place on the
date hereof, at such time or place as the Company and the Purchaser may mutually
agree (such date is hereinafter referred to as the “Closing Date”).

 

3.2           Delivery.  Pursuant to the Escrow Agreement, at the Closing on the
Closing Date, the Company will deliver to the Purchaser, among other things, the
Note and the Warrant and the Purchaser will deliver to the Company, among other
things, the amounts set forth in the Disbursement Letter by certified funds or
wire transfer.

 

4.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Purchaser as follows

 

4.1           Organization, Good Standing and Qualification.  Each of the
Company and each of its Subsidiaries is a corporation, partnership or limited
liability company, as the case may be, duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization.  Each of the
Company and each of its Subsidiaries has the corporate, limited liability
company or partnership, as the case may be, power and authority to own and
operate its properties and assets and, insofar as it is or shall be a party
thereto, to (1) execute and deliver (i) this Agreement, (ii) the Note and the
Warrant to be issued in connection with this Agreement, (iii) the Master
Security Agreement dated as of the date hereof between the Company, certain
Subsidiaries of the Company and the Purchaser (as amended, modified and/or
supplemented from time to time, the “Master Security Agreement”), (iv) the Funds
Escrow Agreement dated as of the date hereof among the Company, the Purchaser
and the escrow agent referred to therein, substantially in the form of Exhibit D
hereto (as amended, modified and/or supplemented from

 

2

--------------------------------------------------------------------------------


 

time to time, the “Escrow Agreement”) and (viii) all other documents,
instruments and agreements entered into in connection with the transactions
contemplated hereby and thereby (the preceding clauses (ii) through (iv),
collectively, the “Related Agreements”); (2) issue and sell the Note; (3) issue
and sell the Warrant and the Warrant Shares; and (4) carry out the provisions of
this Agreement and the Related Agreements and to carry on its business as
presently conducted.  Each of the Company and its Subsidiaries is duly qualified
and is authorized to do business and is in good standing as a foreign
corporation, partnership or limited liability company, as the case may be, in
all jurisdictions in which the nature or location of its activities and of its
properties (both owned and leased) makes such qualification necessary, except
for those jurisdictions in which failure to do so has not, or could not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company and its
Subsidiaries, taken individually and as a whole (a “Material Adverse Effect”).

 

4.2           Subsidiaries.  Each direct and indirect Subsidiary of the Company,
the direct owner of such Subsidiary and its percentage ownership thereof, is set
forth on Schedule 4.2.  For the purpose of this Agreement, a “Subsidiary” of any
person or entity means (i) a corporation or other entity whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (ii) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.

 

4.3           Capitalization; Voting Rights.

 


(A)           THE AUTHORIZED CAPITAL STOCK OF THE COMPANY, AS OF THE DATE HEREOF
CONSISTS OF 25,000,000 SHARES, OF WHICH 20,000,000 ARE SHARES OF COMMON STOCK,
PAR VALUE $0.10 PER SHARE, 10,713,645 SHARES OF WHICH ARE ISSUED AND
OUTSTANDING, AND 5,000,000 ARE SHARES OF PREFERRED STOCK, PAR VALUE $0.10 PER
SHARE OF WHICH 0 SHARES OF PREFERRED STOCK ARE ISSUED AND OUTSTANDING. THE
AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH SUBSIDIARY OF EACH OF
THE COMPANY AND ITS SUBSIDIARIES IS SET FORTH ON SCHEDULE 4.3.


 


(B)           EXCEPT AS DISCLOSED ON SCHEDULE 4.3 OR IN THE COMPANY’S EXCHANGE
ACT FILINGS, OTHER THAN:  (I) THE SHARES RESERVED FOR ISSUANCE UNDER THE
COMPANY’S STOCK OPTION PLANS; AND (II) SHARES WHICH MAY BE GRANTED PURSUANT TO
THIS AGREEMENT AND THE RELATED AGREEMENTS, THERE ARE NO OUTSTANDING OPTIONS,
WARRANTS, RIGHTS (INCLUDING CONVERSION OR PREEMPTIVE RIGHTS AND RIGHTS OF FIRST
REFUSAL), PROXY OR STOCKHOLDER AGREEMENTS, OR ARRANGEMENTS OR AGREEMENTS OF ANY
KIND FOR THE PURCHASE OR ACQUISITION FROM THE COMPANY OF ANY OF ITS SECURITIES. 
EXCEPT AS DISCLOSED ON SCHEDULE 4.3, NEITHER THE OFFER, ISSUANCE OR SALE OF ANY
OF THE NOTE OR THE WARRANT, OR THE ISSUANCE OF THE WARRANT SHARES, NOR THE
CONSUMMATION OF ANY TRANSACTION CONTEMPLATED HEREBY WILL RESULT IN A CHANGE IN
THE PRICE OR NUMBER OF ANY SECURITIES OF THE COMPANY OUTSTANDING, UNDER
ANTI-DILUTION OR OTHER SIMILAR PROVISIONS CONTAINED IN OR AFFECTING ANY SUCH
SECURITIES.

 

3

--------------------------------------------------------------------------------


 


(C)           ALL ISSUED AND OUTSTANDING SHARES OF THE COMPANY’S COMMON STOCK: 
(I) HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND
NONASSESSABLE; AND (II) WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND
FEDERAL LAWS CONCERNING THE ISSUANCE OF SECURITIES.


 


(D)           THE RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS OF THE SHARES
OF THE COMMON STOCK ARE AS STATED IN THE COMPANY’S CERTIFICATE OF INCORPORATION
(THE “CHARTER”).  THE WARRANT SHARES HAVE BEEN DULY AND VALIDLY RESERVED FOR
ISSUANCE.  WHEN ISSUED IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT AND
THE COMPANY’S CHARTER, THE SECURITIES WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, AND WILL BE FREE OF ANY LIENS OR ENCUMBRANCES; PROVIDED, HOWEVER,
THAT THE SECURITIES MAY BE SUBJECT TO RESTRICTIONS ON TRANSFER UNDER STATE
AND/OR FEDERAL SECURITIES LAWS AS SET FORTH HEREIN OR AS OTHERWISE REQUIRED BY
SUCH LAWS AT THE TIME A TRANSFER IS PROPOSED.


 

4.4           Authorization; Binding Obligations.  All corporate, partnership or
limited liability company, as the case may be, action on the part of the Company
and each of its Subsidiaries (including their respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company and its Subsidiaries hereunder
and under the other Related Agreements at the Closing and, the authorization,
sale, issuance and delivery of the Note and Warrant has been taken or will be
taken prior to the Closing.  This Agreement and the Related Agreements, when
executed and delivered and to the extent it is a party thereto, will be valid
and binding obligations of each of the Company and each of its Subsidiaries,
enforceable in accordance with their terms, except:

 


(A)           AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS; AND


 


(B)           GENERAL PRINCIPLES OF EQUITY THAT RESTRICT THE AVAILABILITY OF
EQUITABLE OR LEGAL REMEDIES.


 

The sale of the Note is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with. 
The issuance of the Warrant and the subsequent exercise of the Warrant for
Warrant Shares are not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.

 

4.5           Liabilities.  Neither the Company nor any of its Subsidiaries has
any liabilities, except current liabilities incurred in the ordinary course of
business and liabilities disclosed in any of the Company’s filings under the
Securities Exchange Act of 1934 (“Exchange Act”) made prior to the date of this
Agreement (collectively, the “Exchange Act Filings”), copies of which have been
provided to the Purchaser.

 

4.6           Agreements; Action.  Except as set forth on Schedule 4.6 or as
disclosed in any Exchange Act Filings:

 


(A)           THERE ARE NO AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS,
PROPOSED TRANSACTIONS, JUDGMENTS, ORDERS, WRITS OR DECREES TO WHICH EACH OF THE
COMPANY AND ITS SUBSIDIARIES IS A PARTY OR BY WHICH IT IS BOUND WHICH MAY
INVOLVE: (I) OBLIGATIONS

 

4

--------------------------------------------------------------------------------


 


(CONTINGENT OR OTHERWISE) OF, OR PAYMENTS TO, THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN EXCESS OF $50,000 (OTHER THAN OBLIGATIONS OF, OR PAYMENTS TO,
THE COMPANY OR ANY OF ITS SUBSIDIARIES ARISING FROM PURCHASE OR SALE AGREEMENTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS); OR (II) THE TRANSFER OR
LICENSE OF ANY PATENT, COPYRIGHT, TRADE SECRET OR OTHER PROPRIETARY RIGHT TO OR
FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN LICENSES ARISING FROM
THE PURCHASE OF “OFF THE SHELF” OR OTHER STANDARD PRODUCTS); OR (III) PROVISIONS
RESTRICTING THE DEVELOPMENT, MANUFACTURE OR DISTRIBUTION OF THE COMPANY’S OR ANY
OF ITS SUBSIDIARIES’ PRODUCTS OR SERVICES; OR (IV) INDEMNIFICATION BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO INFRINGEMENTS OF PROPRIETARY
RIGHTS.


 


(B)           SINCE MARCH 31, 2005  (THE “BALANCE SHEET DATE”), NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS :  (I) DECLARED OR PAID ANY DIVIDENDS,
OR AUTHORIZED OR MADE ANY DISTRIBUTION UPON OR WITH RESPECT TO ANY CLASS OR
SERIES OF ITS CAPITAL STOCK; (II) INCURRED ANY INDEBTEDNESS FOR MONEY BORROWED
OR ANY OTHER LIABILITIES (OTHER THAN ORDINARY COURSE OBLIGATIONS) INDIVIDUALLY
IN EXCESS OF $50,000 OR, IN THE CASE OF INDEBTEDNESS AND/OR LIABILITIES
INDIVIDUALLY LESS THAN $50,000, IN EXCESS OF $100,000 IN THE AGGREGATE; (III)
MADE ANY LOANS OR ADVANCES TO ANY PERSON OR ENTITY NOT IN EXCESS, INDIVIDUALLY
OR IN THE AGGREGATE, OF $100,000, OTHER THAN ORDINARY COURSE ADVANCES FOR TRAVEL
EXPENSES; OR (IV) SOLD, EXCHANGED OR OTHERWISE DISPOSED OF ANY OF ITS ASSETS OR
RIGHTS, OTHER THAN THE SALE OF ITS INVENTORY IN THE ORDINARY COURSE OF BUSINESS.


 


(C)           FOR THE PURPOSES OF SUBSECTIONS (A) AND (B) ABOVE, ALL
INDEBTEDNESS, LIABILITIES, AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS
AND PROPOSED TRANSACTIONS INVOLVING THE SAME PERSON OR ENTITY (INCLUDING PERSONS
OR ENTITIES THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS REASON TO BELIEVE ARE
AFFILIATED THEREWITH) SHALL BE AGGREGATED FOR THE PURPOSE OF MEETING THE
INDIVIDUAL MINIMUM DOLLAR AMOUNTS OF SUCH SUBSECTIONS.


 


(D)           THE COMPANY MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES
(“DISCLOSURE CONTROLS”) DESIGNED TO ENSURE THAT INFORMATION REQUIRED TO BE
DISCLOSED BY THE COMPANY IN THE REPORTS THAT IT FILES OR SUBMITS UNDER THE
EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED, AND REPORTED, WITHIN THE TIME
PERIODS SPECIFIED IN THE RULES AND FORMS OF THE SECURITIES AND EXCHANGE
COMMISSION (“SEC”).


 


(E)           THE COMPANY MAKES AND KEEP BOOKS, RECORDS, AND ACCOUNTS, THAT, IN
REASONABLE DETAIL, ACCURATELY AND FAIRLY REFLECT THE TRANSACTIONS AND
DISPOSITIONS OF THE COMPANY’S ASSETS.  THE COMPANY MAINTAINS INTERNAL CONTROL
OVER FINANCIAL REPORTING (“FINANCIAL REPORTING CONTROLS”) DESIGNED BY, OR UNDER
THE SUPERVISION OF, THE COMPANY’S PRINCIPAL EXECUTIVE AND PRINCIPAL FINANCIAL
OFFICERS, AND EFFECTED BY THE COMPANY’S BOARD OF DIRECTORS, MANAGEMENT, AND
OTHER PERSONNEL, TO PROVIDE REASONABLE ASSURANCE REGARDING THE RELIABILITY OF
FINANCIAL REPORTING AND THE PREPARATION OF FINANCIAL STATEMENTS FOR EXTERNAL
PURPOSES IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”),
INCLUDING THAT:


 

(I)            TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL
OR SPECIFIC AUTHORIZATION;

 

5

--------------------------------------------------------------------------------


 

(II)           UNAUTHORIZED ACQUISITION, USE, OR DISPOSITION OF THE COMPANY’S
ASSETS THAT COULD HAVE A MATERIAL EFFECT ON THE FINANCIAL STATEMENTS ARE
PREVENTED OR TIMELY DETECTED;

 

(III)          TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF
FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP, AND THAT THE COMPANY’S RECEIPTS
AND EXPENDITURES ARE BEING MADE ONLY IN ACCORDANCE WITH AUTHORIZATIONS OF THE
COMPANY’S MANAGEMENT AND BOARD OF DIRECTORS;

 

(IV)          TRANSACTIONS ARE RECORDED AS NECESSARY TO MAINTAIN ACCOUNTABILITY
FOR ASSETS; AND

 

(V)           THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE
EXISTING ASSETS AT REASONABLE INTERVALS, AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.

 


(F)            THERE IS NO WEAKNESS IN ANY OF THE COMPANY’S DISCLOSURE CONTROLS
OR FINANCIAL REPORTING CONTROLS THAT IS REQUIRED TO BE DISCLOSED IN ANY OF THE
EXCHANGE ACT FILINGS, EXCEPT AS SO DISCLOSED.


 

4.7           Obligations to Related Parties.  Except as set forth on Schedule
4.7, there are no obligations of the Company or any of its Subsidiaries to
officers, directors, stockholders or employees of the Company or any of its
Subsidiaries other than:

 


(A)           FOR PAYMENT OF SALARY FOR SERVICES RENDERED AND FOR BONUS
PAYMENTS;


 


(B)           REIMBURSEMENT FOR REASONABLE EXPENSES INCURRED ON BEHALF OF THE
COMPANY AND ITS SUBSIDIARIES;


 


(C)           FOR OTHER STANDARD EMPLOYEE BENEFITS MADE GENERALLY AVAILABLE TO
ALL EMPLOYEES (INCLUDING STOCK OPTION AGREEMENTS OUTSTANDING UNDER ANY STOCK
OPTION PLAN APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES); AND


 


(D)           OBLIGATIONS LISTED IN THE COMPANY’S AND EACH OF ITS SUBSIDIARIES
FINANCIAL STATEMENTS OR DISCLOSED IN ANY OF THE COMPANY’S EXCHANGE ACT FILINGS.


 

Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any of its Subsidiaries or any members of their
immediate families, are indebted to the Company or any of its Subsidiaries,
individually or in the aggregate, in excess of $50,000 or have any direct or
indirect ownership interest in any firm or corporation with which Each of the
Company and its Subsidiaries is affiliated or with which the Company or any of
its Subsidiaries has a business relationship, or any firm or corporation which
competes with the Company or any of its Subsidiaries, other than passive
investments in publicly traded companies (representing less than one percent
(1%) of such company) which may compete with the Company or any of its
Subsidiaries.  Except as described above, no officer, director or stockholder of
the Company or any of its Subsidiaries, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company or any of its Subsidiaries and no

 

6

--------------------------------------------------------------------------------


 

agreements, understandings or proposed transactions are contemplated between the
Company or any of its Subsidiaries and any such person.  Except as set forth on
Schedule 4.7, Each of the Company and its Subsidiaries is not a guarantor or
indemnitor of any indebtedness of any other person or entity.

 

4.8           Changes.  Since the Balance Sheet Date, except as disclosed in any
Exchange Act Filing or in any Schedule to this Agreement or to any of the
Related Agreements, there has not been:

 


(A)           ANY CHANGE IN THE BUSINESS, ASSETS, LIABILITIES, CONDITION
(FINANCIAL OR OTHERWISE), PROPERTIES, OPERATIONS OR PROSPECTS OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES, WHICH INDIVIDUALLY OR IN THE AGGREGATE HAS HAD, OR
COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;


 


(B)           ANY RESIGNATION OR TERMINATION OF ANY OFFICER, KEY EMPLOYEE OR
GROUP OF EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(C)           ANY MATERIAL CHANGE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS, IN
THE CONTINGENT OBLIGATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES BY WAY OF
GUARANTY, ENDORSEMENT, INDEMNITY, WARRANTY OR OTHERWISE;


 


(D)           ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR NOT COVERED BY
INSURANCE, WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY
OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;


 


(E)           ANY WAIVER BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF A VALUABLE
RIGHT OR OF A MATERIAL DEBT OWED TO IT;


 


(F)            ANY DIRECT OR INDIRECT LOANS MADE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO ANY STOCKHOLDER, EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES, OTHER THAN ADVANCES MADE IN THE ORDINARY COURSE OF
BUSINESS;


 


(G)           ANY MATERIAL CHANGE IN ANY COMPENSATION ARRANGEMENT OR AGREEMENT
WITH ANY EMPLOYEE, OFFICER, DIRECTOR OR STOCKHOLDER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES;


 


(H)           ANY DECLARATION OR PAYMENT OF ANY DIVIDEND OR OTHER DISTRIBUTION
OF THE ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(I)            ANY LABOR ORGANIZATION ACTIVITY RELATED TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES;


 


(J)            ANY DEBT, OBLIGATION OR LIABILITY INCURRED, ASSUMED OR GUARANTEED
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, EXCEPT THOSE FOR IMMATERIAL AMOUNTS
AND FOR CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(K)           ANY SALE, ASSIGNMENT OR TRANSFER OF ANY PATENTS, TRADEMARKS,
COPYRIGHTS, TRADE SECRETS OR OTHER INTANGIBLE ASSETS OWNED BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES;

 

7

--------------------------------------------------------------------------------


 


(L)            ANY CHANGE IN ANY MATERIAL AGREEMENT TO WHICH THE COMPANY OR ANY
OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH EITHER THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS BOUND WHICH EITHER INDIVIDUALLY OR IN THE AGGREGATE HAS HAD, OR
COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;


 


(M)          ANY OTHER EVENT OR CONDITION OF ANY CHARACTER THAT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD, OR COULD REASONABLY BE EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT; OR


 


(N)           ANY ARRANGEMENT OR COMMITMENT BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO DO ANY OF THE ACTS DESCRIBED IN SUBSECTION (A) THROUGH (M)
ABOVE.


 

4.9           Title to Properties and Assets; Liens, Etc.  Except as set forth
on Schedule 4.9, each of the Company and each of its Subsidiaries has good and
marketable title to its properties and assets, and good title to its leasehold
interests, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than:

 


(A)           THOSE RESULTING FROM TAXES WHICH HAVE NOT YET BECOME DELINQUENT;


 


(B)           MINOR LIENS AND ENCUMBRANCES WHICH DO NOT MATERIALLY DETRACT FROM
THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY IMPAIR THE OPERATIONS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES, SO LONG AS IN EACH SUCH CASE, SUCH LIENS
AND ENCUMBRANCES HAVE NO EFFECT ON THE LIEN PRIORITY OF THE PURCHASER IN SUCH
PROPERTY; AND


 


(C)           THOSE THAT HAVE OTHERWISE ARISEN IN THE ORDINARY COURSE OF
BUSINESS, SO LONG AS THEY HAVE NO EFFECT ON THE LIEN PRIORITY OF THE PURCHASER
THEREIN.


 

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company or any of its Subsidiaries are in good
operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used.  Except as set forth on Schedule 4.9,
the Company and each of its Subsidiaries is in compliance with all material
terms of each lease to which it is a party or is otherwise bound.

 

4.10         Intellectual Property.

 


(A)           THE COMPANY AND EACH OF ITS SUBSIDIARIES OWNS OR POSSESSES
SUFFICIENT LEGAL RIGHTS TO ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES,
COPYRIGHTS, TRADE SECRETS, LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS
AND PROCESSES NECESSARY FOR ITS BUSINESS AS NOW CONDUCTED AND, TO THE COMPANY’S
KNOWLEDGE, AS PRESENTLY PROPOSED TO BE CONDUCTED (THE “INTELLECTUAL PROPERTY”),
WITHOUT ANY KNOWN INFRINGEMENT OF THE RIGHTS OF OTHERS.  THERE ARE NO
OUTSTANDING OPTIONS, LICENSES OR AGREEMENTS OF ANY KIND RELATING TO THE
FOREGOING PROPRIETARY RIGHTS, NOR IS THE COMPANY OR ANY OF ITS SUBSIDIARIES
BOUND BY OR A PARTY TO ANY OPTIONS, LICENSES OR AGREEMENTS OF ANY KIND WITH
RESPECT TO THE PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
TRADE SECRETS, LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS AND PROCESSES
OF ANY OTHER PERSON OR ENTITY OTHER THAN SUCH LICENSES OR AGREEMENTS ARISING
FROM THE PURCHASE OF “OFF THE SHELF” OR STANDARD PRODUCTS.

 

8

--------------------------------------------------------------------------------


 


(B)           NEITHER THE COMPANY NOR OR ANY OF ITS SUBSIDIARIES HAS RECEIVED
ANY COMMUNICATIONS ALLEGING THAT THE COMPANY HAS VIOLATED ANY OF THE PATENTS,
TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS OR TRADE SECRETS OR OTHER
PROPRIETARY RIGHTS OF ANY OTHER PERSON OR ENTITY, NOR IS THE COMPANY OR ANY OF
ITS SUBSIDIARIES AWARE OF ANY BASIS THEREFOR.


 


(C)           THE COMPANY DOES NOT BELIEVE IT IS OR WILL BE NECESSARY TO UTILIZE
ANY INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION OF ANY OF ITS EMPLOYEES
MADE PRIOR TO THEIR EMPLOYMENT BY THE COMPANY, EXCEPT FOR INVENTIONS, TRADE
SECRETS OR PROPRIETARY INFORMATION THAT HAVE BEEN RIGHTFULLY ASSIGNED TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES.


 

4.11         Compliance with Other Instruments.  Each of the Company and its
Subsidiaries is not in violation or default of (x) any term of its Charter or
Bylaws, or (y) any provision of any indebtedness, mortgage, indenture, contract,
agreement or instrument to which it is party or by which it is bound or of any
judgment, decree, order or writ, which violation or default, in the case of this
clause (y), has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  The execution,
delivery and performance of and compliance with this Agreement and the Related
Agreements to which it is a party, and the issuance and sale of the Note by the
Company and the other Securities by the Company each pursuant hereto and
thereto, will not, with or without the passage of time or giving of notice,
result in any such material violation, or be in conflict with or constitute a
default under any such term or provision, or result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company or any of its Subsidiaries or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties.

 

4.12         Litigation.  Except as set forth on Schedule 4.12 hereto, there is
no action, suit, proceeding or investigation pending or, to the Company’s or any
of its Subsidiaries’ knowledge, currently threatened against the Company or any
of its Subsidiaries that prevents the Company or any of its Subsidiaries from
entering into this Agreement or the other Related Agreements, or from
consummating the transactions contemplated hereby or thereby, or which has had,
or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect or any change in the current equity
ownership of the Company or any of its Subsidiaries, nor is the Company nor any
of its Subsidiaries aware that there is any basis to assert any of the
foregoing.  Neither the Company nor any of its Subsidiaries is a party to or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality.  There is no action, suit,
proceeding or investigation by the Company or any of its Subsidiaries currently
pending or which the Company or any of its Subsidiaries intends to initiate.

 

4.13         Tax Returns and Payments.  Each of the Company and each of its
Subsidiaries has timely filed all tax returns (federal, state and local)
required to be filed by it.  All taxes shown to be due and payable on such
returns, any assessments imposed, and all other taxes due and payable by the
Company or any of its Subsidiaries on or before the Closing, have been paid or
will be paid prior to the time they become delinquent.  Except as set forth on
Schedule 4.13, neither the Company nor any of its Subsidiaries has been advised:

 

9

--------------------------------------------------------------------------------


 


(A)           THAT ANY OF ITS RETURNS, FEDERAL, STATE OR OTHER, HAVE BEEN OR ARE
BEING AUDITED AS OF THE DATE HEREOF; OR


 


(B)           OF ANY ADJUSTMENT, DEFICIENCY, ASSESSMENT OR COURT DECISION IN
RESPECT OF ITS FEDERAL, STATE OR OTHER TAXES.


 

The Company has no knowledge of any liability for any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

 

4.14         Employees.  Except as set forth on Schedule 4.14, neither the
Company nor any of its Subsidiaries has any collective bargaining agreements
with any of its employees.  There is no labor union organizing activity pending
or, to the Company’s knowledge, threatened with respect to the Company or any of
its Subsidiaries.  Except as disclosed in the Exchange Act Filings or on
Schedule 4.14, neither the Company nor any of its Subsidiaries is a party to or
bound by any currently effective employment contract, deferred compensation
arrangement, bonus plan, incentive plan, profit sharing plan, retirement
agreement or other employee compensation plan or agreement.  To the Company’s
knowledge, no employee of the Company or any of its Subsidiaries, nor any
consultant with whom the Company or any of its Subsidiaries has contracted, is
in violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, the Company or any of its Subsidiaries
because of the nature of the business to be conducted by the Company or any of
its Subsidiaries; and to the Company’s knowledge the continued employment by the
Company or any of its Subsidiaries of their present employees, and the
performance of the Company’s contracts with its independent contractors, will
not result in any such violation.  Neither the Company nor any of its
Subsidiaries is aware that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency that would interfere with their duties to the Company or any of its
Subsidiaries.  The Company nor any of its Subsidiaries has received any notice
alleging that any such violation has occurred.  Except for employees who have a
current effective employment agreement with the Company, no employee of the
Company has been granted the right to continued employment by the Company or to
any material compensation following termination of employment with the Company.
 Except as set forth on Schedule 4.14, None of the Company nor its Subsidiaries
is aware that any officer, key employee or group of employees intends to
terminate his, her or their employment with the Company, nor does the Company
have a present intention to terminate the employment of any officer, key
employee or group of employees.

 

4.15         Voting Rights.  Except as set forth on Schedule 4.15 and except as
disclosed in Exchange Act Filings, to the Company’s knowledge, no stockholder of
the Company or any of its Subsidiaries has entered into any agreement with
respect to the voting of equity securities of the Company or any of its
Subsidiaries.

 

4.16         Compliance with Laws; Permits.  Neither of the Company nor its
Subsidiaries is in violation of any provision of the Sarbanes-Oxley Act of 2002
or any SEC related regulation or rule or any rule of the Principal Market (as
hereafter defined) promulgated thereunder or any other applicable statute, rule,
regulation, order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its

 

10

--------------------------------------------------------------------------------


 

business or the ownership of its properties which has had, or could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.  No governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed in connection with the execution and delivery of this
Agreement or any other Related Agreement and the issuance of any of the
Securities, except such as have been duly and validly obtained or filed, or with
respect to any filings that must be made after the Closing, as will be filed in
a timely manner.  Each of the Company and its Subsidiaries has all material
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

4.17         Environmental and Safety Laws.  Neither the Company or any of its
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation.  Except as set forth on
Schedule 4.17, no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company or any of its Subsidiaries or, to
the Company’s or any of its Subsidiaries’ knowledge, by any other person or
entity on any property owned, leased or used by the Company.  For the purposes
of the preceding sentence, “Hazardous Materials” shall mean:

 


(A)           MATERIALS WHICH ARE LISTED OR OTHERWISE DEFINED AS “HAZARDOUS” OR
“TOXIC” UNDER ANY APPLICABLE LOCAL, STATE, FEDERAL AND/OR FOREIGN LAWS AND
REGULATIONS THAT GOVERN THE EXISTENCE AND/OR REMEDY OF CONTAMINATION ON
PROPERTY, THE PROTECTION OF THE ENVIRONMENT FROM CONTAMINATION, THE CONTROL OF
HAZARDOUS WASTES, OR OTHER ACTIVITIES INVOLVING HAZARDOUS SUBSTANCES, INCLUDING
BUILDING MATERIALS; OR


 


(B)           ANY PETROLEUM PRODUCTS OR NUCLEAR MATERIALS.


 

4.18         Valid Offering.  Assuming the accuracy of the representations and
warranties of the Purchaser contained in this Agreement, the offer, sale and
issuance of the Securities will be exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.

 

4.19         Full Disclosure.  Each of the Company and each of its Subsidiaries
has provided the Purchaser with all information requested by the Purchaser in
connection with its decision to purchase the Note and Warrant, including all
information the Company and its Subsidiaries believe is reasonably necessary to
make such investment decision.  Neither this Agreement, the Related Agreements,
the exhibits and schedules hereto and thereto nor any other document delivered
by the Company or any of its Subsidiaries to Purchaser or its attorneys or
agents in connection herewith or therewith or with the transactions contemplated
hereby or thereby, contain any untrue statement of a material fact nor omit to
state a material fact necessary in order to make the statements contained herein
or therein, in light of the circumstances in which they are made, not
misleading.  Any financial projections and other estimates provided to the
Purchaser by the Company or any of its Subsidiaries were based on the Company’s
and its

 

11

--------------------------------------------------------------------------------


 

Subsidiaries’ experience in the industry and on assumptions of fact and opinion
as to future events which the Company or any of its Subsidiaries, at the date of
the issuance of such projections or estimates, believed to be reasonable.

 

4.20         Insurance.  Each of the Company and each of its Subsidiaries has
general commercial, product liability, fire and casualty insurance policies with
coverages which the Company and of its Subsidiaries believes are customary for
companies similarly situated to the Company and its Subsidiaries in the same or
similar business.

 

4.21         SEC Reports.  Except as set forth on Schedule 4.21, the Company has
filed all proxy statements, reports and other documents required to be filed by
it under the Securities Exchange Act 1934, as amended (the “Exchange Act”).  The
Company has furnished the Purchaser copies of:  (i) its Annual Reports on Form
10-KSB for its fiscal years ended June 30, 2004; and (ii) its Quarterly Reports
on Form 10-QSB for its fiscal quarter ended March 31, 2005, and the Form 8-K
filings which it has made during the fiscal year 2005 to date (collectively, the
“SEC Reports”).  Except as set forth on Schedule 4.21, each SEC Report was, at
the time of its filing, in substantial compliance with the requirements of its
respective form and none of the SEC Reports, nor the financial statements (and
the notes thereto) included in the SEC Reports, as of their respective filing
dates, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

4.22         Listing.  The Company’s Common Stock is listed or quoted, as
applicable, on a Principal Market (as hereafter defined) and satisfies and at
all times hereafter will satisfy, all requirements for the continuation of such
listing or quotation, as applicable.  The Company has not received any notice
that its Common Stock will be delisted from, or no longer quoted on, as
applicable, the Principal Market or that its Common Stock does not meet all
requirements for such listing or quotation, as applicable.  For purposes hereof,
the term “Principal Market” means the NASD Over The Counter Bulletin Board,
NASDAQ SmallCap Market, NASDAQ National Markets System, American Stock Exchange
or New York Stock Exchange (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock).

 

4.23         No Integrated Offering.  Neither the Company, nor affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement or any of the Related Agreements to be integrated with prior
offerings by the Company for purposes of the Securities Act which would prevent
the Company from selling the Securities pursuant to Rule 506 under the
Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will the Company or any of its affiliates or Subsidiaries take
any action or steps that would cause the offering of the Securities to be
integrated with other offerings.

 

4.24         Stop Transfer.  The Securities are restricted securities as of the
date of this Agreement.  The Company shall not issue any stop transfer order or
other order impeding the sale and delivery of any of the Securities at such time
as the Securities are registered for public sale or an exemption from
registration is available, except as required by state and federal securities
laws.

 

12

--------------------------------------------------------------------------------


 

4.25         Dilution.  The Company specifically acknowledges that its
obligation to issue the shares of Common Stock upon exercise of the Warrant is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company.

 

4.26         Patriot Act.  The Company certifies that, to the best of Company’s
knowledge, neither the Company nor any of its Subsidiaries has been designated,
nor is or shall be owned or controlled, by a “suspected terrorist” as defined in
Executive Order 13224.  The Company hereby acknowledges that the Purchaser seeks
to comply with all applicable laws concerning money laundering and related
activities.  In furtherance of those efforts, the Company hereby represents,
warrants and covenants that:  (i) none of the cash or property that the Company
or any of its Subsidiaries will pay or will contribute to the Purchaser has been
or shall be derived from, or related to, any activity that is deemed criminal
under United States law; and (ii) no contribution or payment by the Company or
any of its Subsidiaries to the Purchaser, to the extent that they are within the
Company’s and/or its Subsidiaries’ control shall cause the Purchaser or any of
its Subsidiaries to be in violation of the United States Bank Secrecy Act, the
United States International Money Laundering Control Act of 1986 or the United
States International Money Laundering Abatement and Anti-Terrorist Financing Act
of 2001.  The Company shall promptly notify the Purchaser if any of these
representations, warranties or covenants ceases to be true and accurate
regarding the Company or any of its Subsidiaries.  The Company shall provide the
Purchaser all additional information regarding the Company or any of its
Subsidiaries that the Purchaser deems necessary or convenient to ensure
compliance with all applicable laws concerning money laundering and similar
activities.  The Company understands and agrees that if at any time it is
discovered that any of the foregoing representations, warranties or covenants
are incorrect, or if otherwise required by applicable law or regulation related
to money laundering or similar activities, the Purchaser may undertake
appropriate actions to ensure compliance with applicable law or regulation,
including but not limited to segregation and/or redemption of the Purchaser’s
investment in the Company.  The Company and its Subsidiaries further understand
that the Purchaser may release confidential information about the Company and
its Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if the Purchaser, in its sole discretion, determines that it is in
the best interests of the Purchaser in light of relevant rules and regulations
under the laws set forth in subsection (ii) above.

 

4.27         ERISA.  Based upon the Employee Retirement Income Security Act of
1974 (“ERISA”), and the regulations and published interpretations thereunder: 
(i) neither the Company nor any of its Subsidiaries has engaged in any
Prohibited Transactions (as defined in Section 406 of ERISA and Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”)); (ii) each of the
Company and each of its Subsidiaries has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans; (iii) neither
the Company nor any of its Subsidiaries has any knowledge of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any employee benefit
plan(s); (iv) neither the Company nor any of its Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than the Company’s or such Subsidiary’s employees; and (v)
neither the Company nor any of its Subsidiaries has withdrawn, completely or
partially, from any multi-employer

 

13

--------------------------------------------------------------------------------


 

pension plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980.

 

5.             Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants to the Company as follows (such representations
and warranties do not lessen or obviate the representations and warranties of
the Company set forth in this Agreement):

 

5.1           No Shorting.  The Purchaser or any of its affiliates and
investment partners has not, will not and will not cause any person or entity,
to directly engage in “short sales” of the Company’s Common Stock as long as the
Note shall be outstanding.

 

5.2           Requisite Power and Authority.  The Purchaser has all necessary
power and authority under all applicable provisions of law to execute and
deliver this Agreement and the Related Agreements and to carry out their
provisions.  All corporate action on the Purchaser’s part required for the
lawful execution and delivery of this Agreement and the Related Agreements have
been or will be effectively taken prior to the Closing.  Upon their execution
and delivery, this Agreement and the Related Agreements will be valid and
binding obligations of the Purchaser, enforceable in accordance with their
terms, except:

 


(A)           AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS; AND


 


(B)           AS LIMITED BY GENERAL PRINCIPLES OF EQUITY THAT RESTRICT THE
AVAILABILITY OF EQUITABLE AND LEGAL REMEDIES.


 

5.3           Investment Representations.  The Purchaser understands that the
Securities are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon the Purchaser’s
representations contained in this Agreement, including, without limitation, that
the Purchaser is an “accredited investor” within the meaning of Regulation D
under the Securities Act of 1933, as amended (the “Securities Act”).  The
Purchaser confirms that it has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the Note and the Warrant to be purchased by it under
this Agreement and the Warrant Shares acquired by it upon the exercise of the
Warrant, respectively.  The Purchaser further confirms that it has had an
opportunity to ask questions and receive answers from the Company regarding the
Company’s and its Subsidiaries’ business, management and financial affairs and
the terms and conditions of the Offering, the Note, the Warrant and the
Securities and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to the Purchaser or to
which the Purchaser had access.

 

5.4           The Purchaser Bears Economic Risk.  The Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests.  The Purchaser must bear the economic
risk of this investment until the Securities are sold pursuant to: (i) an
effective

 

14

--------------------------------------------------------------------------------


 

registration statement under the Securities Act; or (ii) an exemption from
registration is available with respect to such sale.

 

5.5           Acquisition for Own Account.  The Purchaser is acquiring the Note
and Warrant and the Warrant Shares for the Purchaser’s own account for
investment only, and not as a nominee or agent and not with a view towards or
for resale in connection with their distribution.

 

5.6           The Purchaser Can Protect Its Interest.  The Purchaser represents
that by reason of its, or of its management’s, business and financial
experience, the Purchaser has the capacity to evaluate the merits and risks of
its investment in the Note, the Warrant and the Securities and to protect its
own interests in connection with the transactions contemplated in this Agreement
and the Related Agreements.  Further, the Purchaser is aware of no publication
of any advertisement in connection with the transactions contemplated in the
Agreement or the Related Agreements.

 

5.7           Accredited Investor.  The Purchaser represents that it is an
accredited investor within the meaning of Regulation D under the Securities Act.

 

5.8           Legends.

 


(A)           THE NOTE SHALL BEAR SUBSTANTIALLY THE FOLLOWING LEGEND:


 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE OR SUCH SHARES UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IMPLANT
SCIENCES CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 


(B)           THE WARRANT SHARES SHALL BEAR A LEGEND WHICH SHALL BE IN
SUBSTANTIALLY THE FOLLOWING FORM UNTIL SUCH SHARES ARE COVERED BY AN EFFECTIVE
REGISTRATION STATEMENT FILED WITH THE SEC:


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. 
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
IMPLANT SCIENCES CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

15

--------------------------------------------------------------------------------


 


(C)           THE WARRANT SHALL BEAR SUBSTANTIALLY THE FOLLOWING LEGEND:


 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
IMPLANT SCIENCES CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

6.             Covenants of the Company.  The Company covenants and agrees with
the Purchaser as follows:

 

6.1           Stop-Orders.  The Company will advise the Purchaser, promptly
after it receives notice of issuance by the SEC, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of any securities of the Company, or of the
suspension of the qualification of the Common Stock of the Company for offering
or sale in any jurisdiction, or the initiation of any proceeding for any such
purpose.

 

6.2           Listing.  The Company will maintain the listing or quotation, as
applicable, of its Common Stock on the Principal Market, and will comply in all
material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of the National Association of Securities Dealers
(“NASD”) and such exchanges, as applicable.

 

6.3           Market Regulations.  The Company shall notify the SEC, NASD and
applicable state authorities, in accordance with their requirements, of the
transactions contemplated by this Agreement, and shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Securities to the
Purchaser and promptly provide copies thereof to the Purchaser.

 

6.4           Reporting Requirements.  The Company will deliver, or cause to be
delivered to the Purchaser or make available to the Purchaser through its timely
Exchange Act Filings, each of the following, which shall be in form and detail
acceptable to the Purchaser:

 


(A)           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY, EACH OF THE COMPANY’S AND EACH
OF ITS SUBSIDIARIES’ AUDITED FINANCIAL STATEMENTS WITH A REPORT OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING SELECTED BY THE COMPANY (THE
“ACCOUNTANTS”), WHICH ANNUAL FINANCIAL STATEMENTS SHALL BE WITHOUT QUALIFICATION
AND SHALL INCLUDE EACH OF THE COMPANY’S AND EACH OF ITS SUBSIDIARIES’ BALANCE
SHEET AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED STATEMENTS OF EACH OF
THE COMPANY’S AND EACH OF ITS SUBSIDIARIES’ INCOME,

 

16

--------------------------------------------------------------------------------


 


RETAINED EARNINGS AND CASH FLOWS FOR THE FISCAL YEAR THEN ENDED, PREPARED ON A
CONSOLIDATING AND CONSOLIDATED BASIS TO INCLUDE THE COMPANY, EACH SUBSIDIARY OF
THE COMPANY AND EACH OF THEIR RESPECTIVE AFFILIATES, ALL IN REASONABLE DETAIL
AND PREPARED IN ACCORDANCE WITH GAAP, TOGETHER WITH (I) IF AND WHEN AVAILABLE,
COPIES OF ANY MANAGEMENT LETTERS PREPARED BY THE ACCOUNTANTS; AND (II) A
CERTIFICATE OF THE COMPANY’S PRESIDENT, CHIEF EXECUTIVE OFFICER OR CHIEF
FINANCIAL OFFICER STATING THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP AND WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT (AS DEFINED IN THE NOTE) AND, IF SO, STATING
IN REASONABLE DETAIL THE FACTS WITH RESPECT THERETO;


 


(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FORTY FIVE (45) DAYS
AFTER THE END OF EACH FISCAL QUARTER OF THE COMPANY, AN UNAUDITED/INTERNAL
BALANCE SHEET AND STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS OF THE
COMPANY AND EACH OF ITS SUBSIDIARIES AS AT THE END OF AND FOR SUCH QUARTER AND
FOR THE YEAR TO DATE PERIOD THEN ENDED, PREPARED ON A CONSOLIDATING AND
CONSOLIDATED BASIS TO INCLUDE ALL THE COMPANY, EACH SUBSIDIARY OF THE COMPANY
AND EACH OF THEIR RESPECTIVE AFFILIATES, IN REASONABLE DETAIL AND STATING IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING DATE AND PERIODS IN THE
PREVIOUS YEAR, ALL PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END
ADJUSTMENTS AND ACCOMPANIED BY A CERTIFICATE OF THE COMPANY’S PRESIDENT, CHIEF
EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER, STATING (I) THAT SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT
ADJUSTMENTS, AND (II) WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT (AS DEFINED IN THE NOTE) NOT THERETOFORE
REPORTED AND REMEDIED AND, IF SO, STATING IN REASONABLE DETAIL THE FACTS WITH
RESPECT THERETO;


 


(C)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN TWENTY (20) DAYS
AFTER THE END OF EACH CALENDAR MONTH, AN UNAUDITED/INTERNAL BALANCE SHEET AND
STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS OF EACH OF THE COMPANY
AND ITS SUBSIDIARIES AS AT THE END OF AND FOR SUCH MONTH AND FOR THE YEAR TO
DATE PERIOD THEN ENDED, PREPARED ON A CONSOLIDATING AND CONSOLIDATED BASIS TO
INCLUDE THE COMPANY, EACH SUBSIDIARY OF THE COMPANY AND EACH OF THEIR RESPECTIVE
AFFILIATES, IN REASONABLE DETAIL AND STATING IN COMPARATIVE FORM THE FIGURES FOR
THE CORRESPONDING DATE AND PERIODS IN THE PREVIOUS YEAR, ALL PREPARED IN
ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END ADJUSTMENTS AND ACCOMPANIED BY A
CERTIFICATE OF THE COMPANY’S PRESIDENT, CHIEF EXECUTIVE OFFICER OR CHIEF
FINANCIAL OFFICER, STATING (I) THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED
IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS, AND (II) WHETHER
OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT (AS
DEFINED IN THE NOTE) NOT THERETOFORE REPORTED AND REMEDIED AND, IF SO, STATING
IN REASONABLE DETAIL THE FACTS WITH RESPECT THERETO;


 


(D)           THE COMPANY SHALL TIMELY FILE WITH THE SEC ALL REPORTS REQUIRED TO
BE FILED PURSUANT TO THE EXCHANGE ACT AND REFRAIN FROM TERMINATING ITS STATUS AS
AN ISSUER REQUIRED BY THE EXCHANGE ACT TO FILE REPORTS THEREUNDER EVEN IF THE
EXCHANGE ACT OR THE RULES OR REGULATIONS THEREUNDER WOULD PERMIT SUCH
TERMINATION. ; AND


 

(e)           The Company shall deliver, or cause the applicable Subsidiary of
the Company to deliver, such other information as the Purchaser shall reasonably
request.

 

17

--------------------------------------------------------------------------------


 

6.5           Use of Funds.  The Company shall use the proceeds of the sale of
the Note and the Warrant for general working capital purposes and the repayment
of certain indebtedness due and owing by the Company to the Accurel
shareholders, on the date hereof, only.

 

6.6           Access to Facilities.  Each of the Company and each of its
Subsidiaries will permit any representatives designated by the Purchaser (or any
successor of the Purchaser), upon reasonable notice and during normal business
hours, at such person’s expense and accompanied by a representative of the
Company or any Subsidiary (provided that no such prior notice shall be required
to be given and no such representative of the Company or any Subsidiary shall be
required to accompany the Purchaser in the event the Purchaser believes such
access is necessary to preserve or protect the Collateral (as defined in the
Master Security Agreement) or following the occurrence and during the
continuance of an Event of Default (as defined in the Note)), to:

 


(A)           VISIT AND INSPECT ANY OF THE PROPERTIES OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES;


 


(B)           EXAMINE THE CORPORATE AND FINANCIAL RECORDS OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES (UNLESS SUCH EXAMINATION IS NOT PERMITTED BY FEDERAL, STATE
OR LOCAL LAW OR BY CONTRACT) AND MAKE COPIES THEREOF OR EXTRACTS THEREFROM; AND


 


(C)           DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES WITH THE DIRECTORS, OFFICERS AND INDEPENDENT ACCOUNTANTS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 

Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD, under the federal securities laws.

 

6.7           Taxes.  Each of the Company and each of its Subsidiaries will
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all taxes, assessments and governmental charges or levies imposed upon
the income, profits, property or business of the Company and its Subsidiaries;
provided, however, that any such tax, assessment, charge or levy need not be
paid currently if (i) the validity thereof shall currently and diligently be
contested in good faith by appropriate proceedings, (ii) such tax, assessment,
charge or levy shall have no effect on the lien priority of the Purchaser in any
property of the Company and (iii) if the Company and/or such Subsidiary shall
have set aside on its books adequate reserves with respect thereto in accordance
with GAAP; and provided, further, that the Company and its Subsidiaries will pay
all such taxes, assessments, charges or levies forthwith upon the commencement
of proceedings to foreclose any lien which may have attached as security
therefor.

 

6.8           Insurance.  Each of the Company and its Subsidiaries will keep its
assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in similar business similarly situated
as the Company and its Subsidiaries; and the Company and its Subsidiaries will
maintain, with financially sound and reputable insurers, insurance against other

 

18

--------------------------------------------------------------------------------


 

hazards and risks and liability to persons and property to the extent and in the
manner which the Company reasonably believes is customary for companies in
similar business similarly situated as the Company and its Subsidiaries and to
the extent available on commercially reasonable terms.  The Company, and each of
its Subsidiaries, will jointly and severally bear the full risk of loss from any
loss of any nature whatsoever with respect to the assets pledged to the
Purchaser as security for their respective obligations hereunder and under the
Related Agreements.  At the Company’s and each of its Subsidiaries’ joint and
several cost and expense in amounts and with carriers reasonably acceptable to
the Purchaser, each of the Company and each of its Subsidiaries shall (i) keep
all its insurable properties and properties in which it has an interest insured
against the hazards of fire, flood, sprinkler leakage, those hazards covered by
extended coverage insurance and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to the
Company’s or the respective Subsidiary’s including business interruption
insurance; (ii) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to the Company’s or the respective
Subsidiary’s insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of the
Company either directly or through governmental authority to draw upon such
funds or to direct generally the disposition of such assets; (iii) maintain
public and product liability insurance against claims for personal injury, death
or property damage suffered by others; (iv) maintain all such worker’s
compensation or similar insurance as may be required under the laws of any state
or jurisdiction in which the Company or the respective Subsidiary is engaged in
business; and (v) furnish the Purchaser with (x) copies of all policies and
evidence of the maintenance of such policies at least thirty (30) days before
any expiration date, (y) excepting the Company’s workers’ compensation policy,
endorsements to such policies naming the Purchaser as “co-insured” or
“additional insured” and appropriate loss payable endorsements in form and
substance satisfactory to the Purchaser, naming the Purchaser as loss payee, and
(z) evidence that as to the Purchaser the insurance coverage shall not be
impaired or invalidated by any act or neglect of the Company or any Subsidiary
and the insurer will provide the Purchaser with at least thirty (30) days notice
prior to cancellation.  The Company and each Subsidiary shall instruct the
insurance carriers that in the event of any loss thereunder, the carriers shall
make payment for such loss to the Company and/or the Subsidiary and the
Purchaser jointly.  In the event that as of the date of receipt of each loss
recovery upon any such insurance, the Purchaser has not declared an event of
default with respect to this Agreement or any of the Related Agreements, then
the Company and/or such Subsidiary shall be permitted to direct the application
of such loss recovery proceeds toward investment in property, plant and
equipment that would comprise “Collateral” secured by the Purchaser’s security
interest pursuant to the Master Security Agreement or such other security
agreement as shall be required by the Purchaser, with any surplus funds to be
applied toward payment of the obligations of the Company to the Purchaser.  In
the event that the Purchaser has properly declared an event of default with
respect to this Agreement or any of the Related Agreements, then all loss
recoveries received by the Purchaser upon any such insurance thereafter may be
applied to the obligations of the Company hereunder and under the Related
Agreements, in such order as the Purchaser may determine.  Any surplus
(following satisfaction of all Company obligations to the Purchaser) shall be
paid by the Purchaser to the Company or applied as may be otherwise required by
law.  Any deficiency thereon shall be paid by the Company or the Subsidiary, as
applicable, to the Purchaser, on demand.

 

19

--------------------------------------------------------------------------------


 

6.9           Intellectual Property.  Each of the Company and each of its
Subsidiaries shall maintain in full force and effect its existence, rights and
franchises and all licenses and other rights to use Intellectual Property owned
or possessed by it and reasonably deemed to be necessary to the conduct of its
business.

 

6.10         Properties.  Each of the Company and each of its Subsidiaries will
keep its properties in good repair, working order and condition, reasonable wear
and tear excepted, and from time to time make all needful and proper repairs,
renewals, replacements, additions and improvements thereto; and each of the
Company and each of its Subsidiaries will at all times comply with each
provision of all leases to which it is a party or under which it occupies
property if the breach of such provision could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.11         Confidentiality.  The Company will not, and will not permit any of
its Subsidiaries to, disclose, and will not include in any public announcement,
the name of the Purchaser, unless expressly agreed to by the Purchaser or unless
and until such disclosure is required by law or applicable regulation, and then
only to the extent of such requirement.  Notwithstanding the foregoing, the
Company may disclose the Purchaser’s identity and the terms of this Agreement to
its current and prospective debt and equity financing sources.

 

6.12         Required Approvals.  (I) For so long as twenty-five percent (25%)
of the principal amount of the Note is outstanding, the Company, without the
prior written consent of the Purchaser, shall not, and shall not permit any of
its Subsidiaries to:

 


(A)           (I) DIRECTLY OR INDIRECTLY DECLARE OR PAY ANY DIVIDENDS, OTHER
THAN DIVIDENDS PAID TO THE COMPANY OR ANY OF ITS WHOLLY-OWNED SUBSIDIARIES,
(II) ISSUE ANY PREFERRED STOCK THAT IS MANDITORILY REDEEMABLE PRIOR TO THE ONE
YEAR ANNIVERSARY OF MATURITY DATE (AS DEFINED IN THE NOTE OR (III) REDEEM ANY OF
ITS PREFERRED STOCK OR OTHER EQUITY INTERESTS;


 


(B)           LIQUIDATE, DISSOLVE OR EFFECT A MATERIAL REORGANIZATION (IT BEING
UNDERSTOOD THAT IN NO EVENT SHALL THE COMPANY DISSOLVE, LIQUIDATE OR MERGE WITH
ANY OTHER PERSON OR ENTITY (UNLESS, IN THE CASE OF SUCH A MERGER, THE COMPANY
OR, IN THE CASE OF MERGER NOT INVOLVING THE COMPANY, SUCH SUBSIDIARY, AS
APPLICABLE, IS THE SURVIVING ENTITY);


 


(C)           BECOME SUBJECT TO (INCLUDING, WITHOUT LIMITATION, BY WAY OF
AMENDMENT TO OR MODIFICATION OF) ANY AGREEMENT OR INSTRUMENT WHICH BY ITS TERMS
WOULD (UNDER ANY CIRCUMSTANCES) RESTRICT THE COMPANY’S, RIGHT TO PERFORM THE
PROVISIONS OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY OF THE AGREEMENTS
CONTEMPLATED HEREBY OR THEREBY;


 


(D)           MATERIALLY ALTER OR CHANGE THE SCOPE OF THE BUSINESS OF THE
COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE; AND


 


(E)           (I) CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS
(EXCLUSIVE OF TRADE DEBT AND DEBT INCURRED TO FINANCE THE PURCHASE OF EQUIPMENT
(NOT IN EXCESS OF FIVE PERCENT (5%) OF THE FAIR MARKET VALUE OF THE COMPANY’S
AND ITS SUBSIDIARIES’ ASSETS)) WHETHER SECURED OR UNSECURED OTHER THAN (X) THE
COMPANY’S OBLIGATIONS OWED TO THE PURCHASER, (Y) INDEBTEDNESS SET FORTH ON
SCHEDULE 6.12(E) ATTACHED HERETO AND MADE A PART HEREOF AND ANY REFINANCINGS OR
REPLACEMENTS THEREOF ON TERMS NO LESS FAVORABLE TO THE

 

20

--------------------------------------------------------------------------------


 


PURCHASER THAN THE INDEBTEDNESS BEING REFINANCED OR REPLACED, AND (Z) ANY
INDEBTEDNESS INCURRED IN CONNECTION WITH THE PURCHASE OF ASSETS (OTHER THAN
EQUIPMENT) IN THE ORDINARY COURSE OF BUSINESS, OR ANY REFINANCINGS OR
REPLACEMENTS THEREOF ON TERMS NO LESS FAVORABLE TO THE PURCHASER THAN THE
INDEBTEDNESS BEING REFINANCED OR REPLACED, SO LONG AS ANY LIEN RELATING THERETO
SHALL ONLY ENCUMBER THE FIXED ASSETS SO PURCHASED AND NO OTHER ASSETS OF THE
COMPANY ; (II) CANCEL ANY INDEBTEDNESS OWING TO IT IN EXCESS OF $50,000 IN THE
AGGREGATE DURING ANY 12 MONTH PERIOD; (III) ASSUME, GUARANTEE, ENDORSE OR
OTHERWISE BECOME DIRECTLY OR CONTINGENTLY LIABLE IN CONNECTION WITH ANY
OBLIGATIONS OF ANY OTHER PERSON OR ENTITY, EXCEPT THE ENDORSEMENT OF NEGOTIABLE
INSTRUMENTS BY THE COMPANY OR ANY SUBSIDIARY THEREOF FOR DEPOSIT OR COLLECTION
OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS OR GUARANTEES OF
INDEBTEDNESS OTHERWISE PERMITTED TO BE OUTSTANDING PURSUANT TO THIS CLAUSE (E);
AND


 


(F)            THE COMPANY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER,
SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, CREATE OR ACQUIRE
ANY SUBSIDIARY AFTER THE DATE HEREOF UNLESS (I) SUCH SUBSIDIARY IS A
WHOLLY-OWNED SUBSIDIARY OF THE COMPANY AND (II) SUCH SUBSIDIARY BECOMES A PARTY
TO THE MASTER SECURITY AGREEMENT, THE STOCK PLEDGE AGREEMENT AND THE SUBSIDIARY
GUARANTY (EITHER BY EXECUTING A COUNTERPART THEREOF OR AN ASSUMPTION OR JOINDER
AGREEMENT IN RESPECT THEREOF) AND, TO THE EXTENT REQUIRED BY THE PURCHASER,
SATISFIES EACH CONDITION OF THIS AGREEMENT AND THE RELATED AGREEMENTS AS IF SUCH
SUBSIDIARY WERE A SUBSIDIARY ON THE CLOSING DATE, PROVIDED, HOWEVER, UNLESS
PURCHASER CONSENT IS OTHERWISE REQUIRED UNDER ANY RELATED AGREEMENT, THE COMPANY
OR ANY OF ITS SUBSIDIARIES MAY ENTER INTO JOINT VENTURE OR SIMILAR ARRANGEMENTS
IF THE COMPANY OR ANY OF ITS SUBSIDIARIES OWNS, DIRECTLY OR INDIRECTLY, LESS
THAN FIFTY PERCENT (50%) OF THE SECURITIES ENTITLED TO VOTE OR CONTROL SUCH
RESULTING JOINT VENTURE OR SIMILAR ENTITY.


 

6.13         Reissuance of Securities.  The Company agrees to reissue
certificates representing the Securities without the legends set forth in
Section 5.8 above at such time as:

 


(A)           THE HOLDER THEREOF IS PERMITTED TO DISPOSE OF SUCH SECURITIES
PURSUANT TO RULE 144(K) UNDER THE SECURITIES ACT; OR


 


(B)           UPON RESALE SUBJECT TO AN EFFECTIVE REGISTRATION STATEMENT IF SUCH
SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT.


 

The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the Purchaser and broker, if any.

 

6.14         Opinion.  On the Closing Date, the Company will deliver to the
Purchaser an opinion acceptable to the Purchaser from the Company’s external
legal counsel.  The Company will provide, at the Company’s expense, such other
legal opinions in the future as are deemed reasonably necessary by the Purchaser
(and acceptable to the Purchaser) in connection with the conversion of the Note
and exercise of the Warrant.

 

21

--------------------------------------------------------------------------------


 

6.15         Margin Stock.       The Company will not permit any of the proceeds
of the Note or the Warrant to be used directly or indirectly to “purchase” or
“carry” “margin stock” or to repay indebtedness incurred to “purchase” or
“carry” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board of Governors of the Federal Reserve System
as now and from time to time hereafter in effect.

 

6.16.        Reserved..

 

6.17         Authorization and Reservation of Shares.  The Company shall at all
times have authorized and reserved a sufficient number of shares of Common Stock
to provide for the exercise of the Warrants.

 

7.             Covenants of the Purchaser.  The Purchaser covenants and agrees
with the Company as follows:

 

7.1           Confidentiality.  The Purchaser will not disclose, and will not
include in any public announcement, the name of the Company, unless expressly
agreed to by the Company or unless and until such disclosure is required by law
or applicable regulation, and then only to the extent of such requirement.

 

7.2           Non-Public Information.  The Purchaser will not effect any sales
in the shares of the Company’s Common Stock while in possession of material,
non-public information regarding the Company if such sales would violate
applicable securities law.

 

7.3           Limitation on Acquisition of Common Stock of the Company. 
Notwithstanding anything to the contrary contained in this Agreement, any
Related Agreement or any document, instrument or agreement entered into in
connection with any other transactions between the Purchaser and the Company,
the Purchaser may not acquire stock in the Company (including, without
limitation, pursuant to a contract to purchase, by exercising an option or
warrant, by converting any other security or instrument, by acquiring or
exercising any other right to acquire, shares of stock or other security
convertible into shares of stock in the Company, or otherwise, and such
contracts, options, warrants, conversion or other rights shall not be
enforceable or exercisable) to the extent such stock acquisition would cause any
interest (including any original issue discount) payable by the Company to the
Purchaser not to qualify as “portfolio interest” within the meaning of Section
881(c)(2) of the Code, by reason of Section 881(c)(3) of the Code, taking into
account the constructive ownership rules under Section 871(h)(3)(C) of the Code
(the “Stock Acquisition Limitation”).  The Stock Acquisition Limitation shall
automatically become null and void without any notice to the Company upon the
existence of an Event of Default (as defined in the Note) at a time when the
average closing price of the Company’s common stock as reported by Bloomberg,
L.P. on the Principal Market for the immediately preceding five trading days is
greater than or equal to 150% of the Fixed Conversion Price (as defined in the
any preferred stock issued by the Company to the Holder).

 

7.4           In the event that the Purchaser, in the exercise of its sole
discretion, determines not to make an additional investment in the Company on or
before the Maturity Date (as defined in the Note), the Purchaser shall, absent
an Event of Default under the Note that has occurred and

 

22

--------------------------------------------------------------------------------


 

is continuing, enter into an amendment, in form and substance satisfactory to
the Purchaser, to extend the Maturity Date (as defined in the Note) to December
6, 2005.

 

8.             Covenants of the Company and the Purchaser Regarding
Indemnification.

 

8.1           Company Indemnification.  The Company agrees to indemnify, hold
harmless, reimburse and defend the Purchaser, each of the Purchaser’s officers,
directors, agents, affiliates, control persons, and principal shareholders,
against all claims, costs, expenses, liabilities, obligations, losses or damages
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Purchaser which result, arise out of or are based upon: (i) any
misrepresentation by the Company or any of its Subsidiaries or breach of any
warranty by the Company or any of its Subsidiaries in this Agreement, any other
Related Agreement or in any exhibits or schedules attached hereto or thereto; or
(ii) any breach or default in performance by Company or any of its Subsidiaries
of any covenant or undertaking to be performed by Company or any of its
Subsidiaries hereunder, under any other Related Agreement or any other agreement
entered into by the Company or any of its Subsidiaries and/ and the Purchaser
relating hereto or thereto.

 

8.2           Purchaser’s Indemnification.  The Purchaser agrees to indemnify,
hold harmless, reimburse and defend the Company and each of the Company’s
officers, directors, agents, affiliates, control persons and principal
shareholders, at all times against any claims, costs, expenses, liabilities,
obligations, losses or damages (including reasonable legal fees) of any nature,
incurred by or imposed upon the Company which result, arise out of or are based
upon:  (i) any misrepresentation by the Purchaser or breach of any warranty by
the Purchaser in this Agreement or in any exhibits or schedules attached hereto
or any Related Agreement; or (ii) any breach or default in performance by the
Purchaser of any covenant or undertaking to be performed by the Purchaser
hereunder, or any other agreement entered into by the Company and the Purchaser
relating hereto.

 

8.3           Offering Restrictions.  Except as previously disclosed in the SEC
Reports or in the Exchange Act Filings, or stock or stock options granted to
employees or directors of the Company (these exceptions hereinafter referred to
as the “Excepted Issuances”), the Company nor any of its Subsidiaries will not,
prior to the full repayment of the Note (together with all accrued and unpaid
interest and fees related thereto), (x) enter into any equity line of credit
agreement or similar agreement or (y) issue, or enter into any agreement to
issue, any securities with a variable/floating conversion and/or pricing feature
which are or could be (by conversion or registration) free-trading securities
(i.e.  common stock subject to a registration statement).

 

9.             Miscellaneous.

 

9.1           Governing Law, Jurisdiction and Waiver of Jury Trial.

 


(A)           THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.

 

23

--------------------------------------------------------------------------------


 


(B)           THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT
THE PURCHASER AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF
NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE THE PURCHASER FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENT) OR ANY OTHER SECURITY
FOR THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY AGREEMENT), OR TO ENFORCE
A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE PURCHASER.  THE COMPANY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION
WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH
IN SECTION 11.9 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


 


(C)           THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PURCHASER AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.


 

9.2           Severability.  Wherever possible each provision of this Agreement
and the Related Agreements shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or any Related Agreement shall be

 

24

--------------------------------------------------------------------------------


 

prohibited by or invalid or illegal under applicable law such provision shall be
ineffective to the extent of such prohibition or invalidity or illegality,
without invalidating the remainder of such provision or the remaining provisions
thereof which shall not in any way be affected or impaired thereby.

 

9.3           Survival.  The representations, warranties, covenants and
agreements made herein shall survive any investigation made by the Purchaser and
the closing of the transactions contemplated hereby to the extent provided
therein.  All statements as to factual matters contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.  All indemnities set forth herein shall survive
the execution, delivery and termination of this Agreement and the Note and the
making and repayment of the obligations arising hereunder, under the Note and
under the other Related Agreements.

 

9.4           Successors.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, heirs, executors and administrators of the parties hereto and shall
inure to the benefit of and be enforceable by each person or entity which shall
be a holder of the Securities from time to time, other than the holders of
Common Stock which has been sold by the Purchaser pursuant to Rule 144 or an
effective registration statement.  The Purchaser shall not be permitted to
assign its rights hereunder or under any Related Agreement to a competitor of
the Company unless an Event of Default (as defined in the Note) has occurred and
is continuing.

 

9.5           Entire Agreement; Maximum Interest.  This Agreement, the Related
Agreements, the exhibits and schedules hereto and thereto and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and no
party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.  Nothing contained in this Agreement, any Related
Agreement or in any document referred to herein or delivered in connection
herewith shall be deemed to establish or require the payment of a rate of
interest or other charges in excess of the maximum rate permitted by applicable
law.  In the event that the rate of interest or dividends required to be paid or
other charges hereunder exceed the maximum rate permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Purchaser and thus refunded to the Company.

 

9.6           Amendment and Waiver.

 


(A)           THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY UPON THE WRITTEN
CONSENT OF THE COMPANY AND THE PURCHASER.


 


(B)           THE OBLIGATIONS OF THE COMPANY AND THE RIGHTS OF THE PURCHASER
UNDER THIS AGREEMENT MAY BE WAIVED ONLY WITH THE WRITTEN CONSENT OF THE
PURCHASER.


 


(C)           THE OBLIGATIONS OF THE PURCHASER AND THE RIGHTS OF THE COMPANY
UNDER THIS AGREEMENT MAY BE WAIVED ONLY WITH THE WRITTEN CONSENT OF THE COMPANY.

 

25

--------------------------------------------------------------------------------


 

9.7           Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement or the Related
Agreements, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.  All remedies, either under this Agreement or the Related
Agreements, by law or otherwise afforded to any party, shall be cumulative and
not alternative.

 

9.8           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:

 


(A)           UPON PERSONAL DELIVERY TO THE PARTY TO BE NOTIFIED;


 


(B)           WHEN SENT BY CONFIRMED FACSIMILE IF SENT DURING NORMAL BUSINESS
HOURS OF THE RECIPIENT, IF NOT, THEN ON THE NEXT BUSINESS DAY;


 


(C)           THREE (3) BUSINESS DAYS AFTER HAVING BEEN SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID; OR


 


(D)           ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT
COURIER, SPECIFYING NEXT DAY DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT.


 

All communications shall be sent as follows:

 

 

If to the Company, to:

IMPLANT SCIENCES CORPORATION

 

 

 

 

 

Attention:

Chief Financial Officer

 

 

Facsimile:

 

 

 

 

 

with a copy to:

 

 

 

 

 

Attention:

 

 

Facsimile:

 

 

 

 

If to the Purchaser, to:

Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
George Town
South Church Street
Grand Cayman, Cayman Islands
Facsimile:  345-949-8080 

 

26

--------------------------------------------------------------------------------


 

 

 

with a copy to:

 

 

 

 

 

John E. Tucker, Esq.
825 Third Avenue 14th Floor
New York, NY 10022
Facsimile:  212-541-4434

 

or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

 

9.9           Attorneys’ Fees.  In the event that any suit or action is
instituted to enforce any provision in this Agreement or any Related Agreement,
the prevailing party in such dispute shall be entitled to recover from the
losing party all fees, costs and expenses of enforcing any right of such
prevailing party under or with respect to this Agreement and/or such Related
Agreement, including, without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

9.10         Titles and Subtitles.  The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

9.11         Facsimile Signatures; Counterparts.  This Agreement may be executed
by facsimile signatures and in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one agreement.

 

9.12         Broker’s Fees.  Except as set forth on Schedule 11.12 hereof, each
party hereto represents and warrants that no agent, broker, investment banker,
person or firm acting on behalf of or under the authority of such party hereto
is or will be entitled to any broker’s or finder’s fee or any other commission
directly or indirectly in connection with the transactions contemplated herein. 
Each party hereto further agrees to indemnify each other party for any claims,
losses or expenses incurred by such other party as a result of the
representation in this Section 11.13 being untrue.

 

9.13         Construction.  Each party acknowledges that its legal counsel
participated in the preparation of this Agreement and the Related Agreements
and, therefore, stipulates that the rule of construction that ambiguities are to
be resolved against the drafting party shall not be applied in the
interpretation of this Agreement or any Related Agreement to favor any party
against the other.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

 

COMPANY:

 

PURCHASER:

 

 

 

 

 

IMPLANT SCIENCES CORPORATION

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

28

--------------------------------------------------------------------------------


 

SCHEDULES

 

4.2           Subsidiaries:

 

Name/Address

 

Percent of Ownership

 

C Acquisition Corp

 

100

%

dba Core Systems

 

 

 

1050 Kifer Road

 

 

 

Sunnyvale, CA 94086

 

 

 

 

 

 

 

Accurel Systems International Corp.

 

100

%

485 Lucerne Drive

 

 

 

Sunnyvale, CA 94085

 

 

 

 

4.3           Capitalization:  Voting Rights

 


(A)           THE AUTHORIZED CAPITAL STOCK OF THE COMPANY, AS OF THE DATE HEREOF
CONSISTS OF 25,000,000 SHARES, OF WHICH 20,000,000 ARE SHARES OF COMMON STOCK,
PAR VALUE $0.10 PER SHARE, 10,713,645 SHARES OF WHICH ARE ISSUED AND
OUTSTANDING, AND 5,000,000 ARE SHARES OF PREFERRED STOCK, PAR VALUE $0.10 PER
SHARE OF WHICH -0-  SHARES OF PREFERRED STOCK ARE ISSUED AND OUTSTANDING.

 

Additional shares will be issued to the shareholders of Core Systems and Accurel
as a result of the “collar.”  These collar shares total approximately 616,700
shares and have not been issued yet.

 

The two financings with RAM capital have provisions for repricing of their
warrants under certain circumstances.  The warrants issued in the RAM financing
completed in July 2004 will be repriced to $ 8.30.  The warrants issued in the
RAM financing completed in March 2005, may be repriced to $8.50 based upon this
financing.

 


THE AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH SUBSIDIARY OF THE
COMPANY IS:


 

Name

 

# Shares
Authorized

 

Par Value

 

Issued and
Outstanding

 

 

 

 

 

 

 

 

 

C Acquisition Corp.

 

1,000

 

.001

 

100

 

 

 

 

 

 

 

 

 

Accurel Systems

 

15,000,000

 

none

 

2,000,000

 

 

D-1

--------------------------------------------------------------------------------


 

Other shares subject to issue:

 

2004 Stock Option Plan

 

 

 

 

 

 

 

Balance available to Grant

 

235,000

 

 

 

 

 

Granted but unexercised

 

265,000

 

 

 

 

 

2000 Stock Option Plan

 

 

 

 

 

 

 

Balance available to Grant

 

53,700

 

 

 

 

 

Granted but unexercised

 

1,270,705

 

 

 

 

 

1998 Stock Option Plan

 

 

 

 

 

 

 

Balance available to Grant

 

11,503

 

 

 

 

 

Granted but unexercised

 

125,500

 

 

 

 

 

1992 Stock Option Plan

 

 

 

 

 

 

 

Balance available to Grant

 

579,600

 

 

 

 

 

Granted but unexercised

 

54,000

 

 

 

 

 

Warrants

 

 

 

 

 

 

 

Balance Outstanding

 

2,316,389

 

 

 

 

 

AIR’s

 

611,765

 

 

2

--------------------------------------------------------------------------------


 

4.5           Term Note with Comerica Bank in the amount of approximately $1.3
million

Line of Credit with Bridge Bank in the amount of $1.5 million

Term note with Accurel Shareholders in the amount of $1.65 million to be paid
with the proceeds of this financing

 

4.6           a)     Holdback payments to be disbursed per Stock Purchase
Agreements

See 4.5

 

b)    See 4.5

Sold FEI equipment to Novelus in conjunction with Accurel acquisition

 

f)     10-KSB Amendment No. 2 for 6/30/05, 10-QSB/A for 12/31/04 and 3/31/05 to
be filed.  Amendments include updated disclosures

 

4.8           Changes

f)             Loan to Richard Sahagian, employee and shareholder - $35,000

Loan to Donna Prunier, employee - $3,000

Loan to Anatoly Lazarevich, employee - $2,000

g)            Walter Wriggins – General Manager, Core Systems

John Munro – VP Brachytherapy Products

j)              See 4.5

k)             Rapiscan Systems currently owes the Company approximately
$700,000 for the next progress payment.

 

4.9           Liens

See 4.5

Lease schedules as of 3/31/05

 

 

 

Capital
leases and short
and long term
debt (1)

 

Operating
lease (2)

 

Total

 

Year ending June 30:

 

 

 

 

 

 

 

2005

 

$

1,765,000

 

$

436,000

 

$

2,201,000

 

2006

 

401,000

 

1,746,000

 

2,147,000

 

2007

 

386,000

 

1,771,000

 

2,157,000

 

2008

 

379,000

 

1,784,000

 

2,163,000

 

2009

 

129,000

 

1,187,000

 

1,316,000

 

 

 

 

 

 

 

 

 

Total

 

$

3,060,000

 

$

6,924,000

 

$

9,984,000

 

 

--------------------------------------------------------------------------------

(1)   Includes the $1,650,000 Accurel shareholder note payable due July 9, 2005.

 

3

--------------------------------------------------------------------------------


 

(2)   Includes the $795,000 long term lease liability (deferred rent) for
Accurel’s facility lease, which is being amortized over the life of the lease in
the approximate amounts reflected in the following table:

 

$ Amount

 

Year

 

21,000

 

2005

 

102,000

 

2006

 

126,000

 

2007

 

150,000

 

2008

 

174,000

 

2009

 

 

4.12         Claim by the Company against Accurel Shareholders ~ This claim
relates to the Accurel selling shareholders’ misrepresentation of certain items
which the company believes would adjust the purchase price and also identifies
certain other undisclosed liabilities.  This claim is being pursued in order to
preserve our interests, specifically in respect to the escrow payment being
withheld from the payoff of the loan from the shareholders, due this week.  This
is not a claim against the company.  It is a claim against the Accurel selling
shareholders.

 

4.13         California Sales Tax Audit being completed at Accurel Systems

 

4.17          a)   All locations use approved toxic chemicals in semiconductor
services

b)   Wakefield has radioactive materials, regulated by Commonwealth of MA

 

4.21         See 4.6(f)

 

e)  See 4.5

 

4

--------------------------------------------------------------------------------